—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Krausman, J.), dated July 16, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The then-14-year-old infant plaintiff sustained personal injuries when she dove into a pool which was owned, operated, and maintained by the defendant. Despite the fact that she was aware of the depth of the water and had read the "no diving” caution painted around the pool deck, she alleges that her injuries were proximately caused by the defendant’s negli*705gence in that, among other things, the lifeguards did not orally enforce the "no diving” rule.
Even assuming that the defendant breached a duty by failing to reinforce the written "no diving” prohibition, on this record it cannot be said that that negligence was a proximate cause of the infant plaintiffs injuries (see, Smith v Stark, 67 NY2d 693; Valdez v City of New York, 148 AD2d 697; Anello v Town of Babylon, 143 AD2d 714; cf., Jodko v City of New York, 163 AD2d 275). Thus, the Supreme Court properly granted the defendant’s motion for summary judgment. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.